The plaintiff in error, hereinafter called defendant, was convicted in the county court of Atoka county on a charge of selling whisky, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The information charges that defendant sold a pint of whisky to one Province, who was the only witness for the state testifying to any material fact. The defendant and his wife contradicted his testimony. The state then introduced the testimony of two witnesses that the residence of defendant, where the sale was charged to have been made, bore the reputation of being a place where intoxicating liquor was sold. Province was not a very satisfactory witness, and it is likely that this testimony of bad reputation may have turned the scales against defendant. The question of knowledge, design, or intent is no element of the charge and the evidence of reputation is not admissible. Where such evidence may have affected the verdict, its admission requires a reversal. Moore v. State, 34 Okla. Cr. 411, 246 P. 1112.
The case is reversed.
DAVENPORT, P. J., and CHAPPELL, J., concur.